Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page1of8 Page ID #:5915

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Greg Rapoport Russell Selmont

Attorneys Present for Objectors:
Howard Fredman

Yasin Almadani

Proceedings: PLAINTIFFS’ MOTION TO MODIFY THE SCHEDULING
ORDER AND FOR LEAVE TO FILE SECOND AMENDED
COMPLAINT (Dkt. [182], filed June 5, 2020)

1. INTRODUCTION AND BACKGROUND

The Court previously set out the factual and procedural background of this case in
its prior orders. For that reason, the Court only sets forth those facts necessary to resolve
plaintiffs’ present motion to modify the scheduling order and for leave to file a second
amended complaint.

Plaintiffs Moses Choi (“Choi”) and Southeast Regional Center, LLC (“SRC”)
(collectively, “plaintiffs”) filed this action on December 13, 2017, against defendants 8th
Bridge Capital, Inc.; 8th Bridge Capital, LLC; Manhattan Real Estate Fund GP, LLC:
Manhattan Real Estate Fund, LP: Manhattan Real Estate Fund II, LP; Manhattan Real
Estate Equity Fund, LP; Patrick Jongwon Chang (“Chang”); and Young Hun Kim (“Kim”)
(collectively, “defendants”). Dkt. 1. The gravamen of plaintiffs’ claim is that Kim and his
8th Bridge companies breached a joint venture agreement with Choi and SRC, Choi’s
company, regarding the marketing of federally-approved projects to foreign investors
pursuant to the United States Citizen and Immigration Service’s EB-5 immigrant visa

program. See generally id.

Plaintiffs subsequently filed a first amended complaint against defendants on
December 22, 2017, see dkt. 8 (“FAC”), and defendants later filed their operative second
amended answers and counterclaims against plaintiffs on August 6, 2018. Dkts. 52-59.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 2of8 Page ID #:5916

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

On March 25, 2019, the Court denied the parties’ cross-motions for summary judgment.
See Dkt. 179. Pursuant to plaintiffs’ election of “their remedy of monetary damages,” the
Court dismissed plaintiffs’ claims for violation of the Revised Uniform Partnership Act,
constructive fraud, judicial dissolution, and accounting. Id. at 9.

The Court entered a scheduling order on August 13, 2018. Dkt. 60. Since then, the
parties have requested—and the Court has agreed—to modify the scheduling order on
numerous occasions. See, e.g., Dkts. 72, 74, 81, 88, 95-97, 100-01, 104-05, 110-11, 115-
16, 119, 122, 147, 149, 160, 180-81, 189-90. Accordingly, the operative deadlines in this
case are as follows:

 

Case Event Deadline

 

Deadline to File Amended Pleadings or | June 28, 2019
Add New Parties

 

Fact Discovery Cut-Off January 6, 2020

 

Fact Discovery Cut-Off Regarding | August 14, 2020
Financial Issues

 

Fact Discovery Cut-Off Regarding Non- | August 14, 2020

 

 

 

Party UCMK & Associates

Exchange of Expert Reports August 31, 2020
Exchange of Rebuttal Reports No date set
Expert Discovery Cut-Off No date set

 

Pretrial Conference and Hearing on] October 19, 2020
Motions in Limine

 

Jury Trial November 3, 2020!

 

 

 

 

 

: During the hearing, the Court denied the parties’ request to continue the November

3, 2020 trial date. To the extent that federal, state, and local elections are set to occur on
November 3, 2020, the Court indicated that it would not empanel jurors or conduct voir
dire until November 4, 2020. With respect to the parties’ concerns regarding the ongoing
COVID-19 pandemic, the Court explained that should circumstances regarding the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 3of8 Page ID #:5917

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

Plaintiffs filed the present motion to modify the scheduling order and for leave to
file a second amended complaint on June 5, 2020. Dkt. 182 (“Mot.”). Defendants filed an
opposition on June 22, 2020. Dkt. 187 (“Opp.”). Plaintiffs filed a reply on June 29, 2020.
Dkt. 188 (“Reply”).

The Court held a hearing on July 13, 2020. Having carefully considered the parties’
arguments, the Court finds and concludes as follows.

Il. LEGAL STANDARD

Once the deadline to file amended pleadings has passed, a party seeking leave to
amend must satisfy the requirements of both Rule 16(b) and Rule 15(a) of the Federal Rules
of Civil Procedure. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
Cir. 1992). Rule 16(b)(4) provides that a scheduling order may be modified “only for good
cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). This requirement “primarily
considers the diligence of the party seeking the amendment.” Johnson, 975 F.2d at 609.
The scheduling order may be modified only “if it cannot reasonably be met despite the
diligence of the party seeking the extension.” Id. “Although the existence or degree of
prejudice to the party opposing the modification might supply additional reasons to deny a
motion, the focus of the inquiry is upon the moving party’s reasons for seeking
modification. If that party was not diligent, the inquiry should end.” Id.

 

If the moving party shows good cause under Rule 16(b), the court applies Rule
15(a)’s liberal standards in determining whether to grant leave to amend. Johnson, 975
F.2d at 608. Rule 15(a) provides that “leave [to amend] shall be freely given when justice
so requires.” Fed. R. Civ. P. 15(a)(2). Generally, leave to amend is “denied only upon
showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.”
Chudacoff v. Univ. Med. Ctr. of S. Nevada, 649 F.3d 1143, 1152 (9th Cir. 2011) (citing
Foman v. Davis, 371 U.S. 178, 182 (1962)). Rule 15(a) “is to be applied with extreme
liberality,” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
1990), and whether to permit amendment is a decision “entrusted to the sound discretion
of the trial court.” Jordan v. County of Los Angeles, 669 F.2d 1311, 1324 (9th Cir. 1982).

 

 

 

pandemic not improve before November 3, 2020, the Court would consider continuing the
trial date swa sponte.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 4of8 Page ID #:5918

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

lil. DISCUSSION

Plaintiffs assert that “discovery efforts relating to [d]efendants’ financial
transactions during 2017-2019 have now yielded enough evidence to enable [plaintiffs] to
make a prima facie showing that, during this litigation, [dJefendants made a series of
significant asset transfers to their own non-party affiliates.” Mot. at 1. According to
plaintiffs, “[t]he evidence . . . further demonstrates that [|d]efendants made these transfers
with the intent to put their assets out of reach of [p]laintiffs.” Mot. at 1. Plaintiffs therefore
seek to: (1) modify the scheduling order; (2) obtain leave to file a second amended
complaint, asserting “new statutory and common law fraudulent transfer claims” and “an
accounting” against these other entities controlled by Kim; and (3) “reopen discovery as to
the new claims and extend the expert report deadline.” Mot. at 1.4 Because the time for
filing amended pleadings and adding additional parties has passed, plaintiffs must
demonstrate “good cause” under Rule 16(b) for modifying the Court’s scheduling order,
and if the requisite good cause is shown, that amendment is proper under Rule 15(a).

Plaintiffs assert that their discovery efforts “eventually yielded extensive bank
records, general ledgers and other bookkeeping records for Kim’s entities . . . as well as
interrogatory responses and testimony by Kim and his accountant.” Mot. at 4. Plaintiffs
aver that this evidence establishes that defendants “made several fund transfers, after this
action was filed and apparently without consideration, to three insiders, including Kim’s
wife and two entities Kim claimed under oath were formed for purposes not related to the
Ace Hotel project.” Id, According to plaintiffs, “[t]he evidence of post-litigation
fraudulent transfers falls into three categories: (1) Transfers of at least $463,000 from 8th
Bridge LLC to YK Bridge Capital Limited, located in Hong Kong; (2) Transfers of more
than $600,000 from 8th Bridge LLC to Yna Kim; and (3) Transfers of $360,000 from MRE

 

2

Plaintiffs’ operative first amended complaint previously sought an accounting “by
{djefendants of all financial transactions relating to the business of the joint venture,
including the operation and financial transactions of 8th Bridge., 8th Bridge LLC, MRE
Fund GP, MRE Fund LP, MRE Fund II LP, and MRE Equity Fund, and any EB-5
investment projects of these entities since September 2015.” FAC 4 188-89. Plaintiffs’
motion for summary judgment, however, indicated that plaintiffs “elected their remedy of
monetary damages and request[ed]” that the Court dismiss plaintiffs’ “alternatively-pled
claims” for equitable relief, including, inter alia, plaintiffs’ request for an accounting. Dkt.
143 at 2-3. Pursuant to plaintiffs’ request, the Court thereafter dismissed plaintiffs’ request
for an accounting. Dkt. 179 at 9.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page5of8 Page ID #:5919

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

Fund GP to 8BC Loan Fund, some of which can be further traced to real property held by
8BC Loan Fund or its transferee, which is now on the market.” Id. (internal citations
omitted).

The Court acknowledges the serious nature of the allegations raised by plaintiffs’
proposed second amended complaint. At bottom, however, plaintiffs seek to modify the
scheduling order so as to obtain leave to pursue new claims to ensure that defendants cannot
“put their assets out of reach of [p]laintiffs” should plaintiffs prevail on plaintiffs’ claims
at trial. The Court need not take the extraordinary step—more than two and a half years
after plaintiffs filed this action, nearly two years after the Court first entered a scheduling
order, and mere months before trial—of allowing plaintiffs to file a second amended
complaint, with new claims and additional parties, solely to ensure that plaintiffs could
obtain post-trial relief should plaintiffs hypothetically prevail at trial. To the contrary,
“[flederal courts possess certain inherent powers, not conferred by rule or statute, to
manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”
Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (internal citation
and quotation marks omitted). “That authority includes the ability to fashion an appropriate
sanction for conduct which abuses the judicial process.” Id. (internal citation and quotation
marks omitted).

The Court finds instructive Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., No.
5:16-cv-06370-EJD, 2020 WL 1139638 (N.D. Cal. Mar. 9, 2020). In that case, a jury
entered a verdict against defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”),
determining that Ningo Sunny violated federal antitrust law by engaging in conspiracies to
fix the price of telescopes, allocate the market for telescopes, and monopolize the market
for telescopes. Id. at *1. After trebling, the Court awarded plaintiff Optronic Technologies,
Inc. (“Orion”) $50,400,000.00. Id. Orion subsequently filed a motion “for an order
restraining Ningbo Sunny from removing assets—specifically, accounts receivable—from
the United States.” Id. During the hearing on Orion’s motion for a restraining order, the
court “repeatedly asked Ningbo Sunny’s counsel whether Ningbo Sunny could provide
assurance to Orion and the [c]ourt that [Ningbo Sunny] would not frustrate enforcement of
the judgment by transferring its assets outside of the United States.” Id. The court denied
Orion’s motion for a restraining order after Ningbo Sunny filed a declaration from its
President (“the Ni Declaration”) attesting that Ningbo Sunny “will not transfer any of its
cash or other assets located in the United States to a location outside of the United States
other than in the ordinary course of busines while post-trial motions and appeals remain
pending.” Id.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 6of8 Page ID #:5920

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

During the course of post-judgment discovery, Orion adduced evidence that, despite
Ningbo Sunny’s representation that it would not transfer any of its assets outside the United
States other than in the ordinary course of its business, Ningbo Sunny requested that one
of its customers make an early payment that was not yet due to Ningbo Sunny’s account at
a bank located in China. Optronic Techs., 2020 WL 1139638, at *2. Orion further
determined that the customer did, in fact, make the payment to Ningbo Sunny, depositing
the payment in Ningbo Sunny’s account with the Agricultural Bank of China. Optronic
Techs., 2020 WL 1139638, at *2. The court determined “that the totality of the
circumstances and the evidence show that Ningbo Sunny made the Ni Declaration in bad
faith,” alloging the court to “exercise its inherent authority to sanction Ningbo Sunny.” Id.
at *3-4. The court’s sanction order provided that, inter alia: (1) “Ningbo Sunny shall pay
Orion the $4,184,057 [it] received from Celestron”; (2) “Ningbo Sunny is enjoined from
transferring assets outside the United States until” either: (a) “Orion collects the judgment
owed by Ningbo Sunny,” or (b) “Ningbo Sunny posts a bond sufficient to satisfy the
[c]ourt’s judgment”; (3) Orion could take “expedited discovery . . . to determine what, if
any, other improper transfers Ningbo Sunny caused or accepted”; and (4) “Ningbo Sunny
shall pay reasonable attorney’s fees and costs incurred by Orion in connection with”
Orion’s request for sanctions.’ Id. at *4.

After the court sanctioned Ningbo Sunny and its prior counsel, Orion adduced
further evidence that Ningbo Sunny and Peter Ni, Ningbo Sunny’s President, were flouting
the court’s sanction order. Optronic Techs.. Inc. v. Ningbo Sunny Elec. Co., No. 5:16-cv-
06370-EJD, 2020 WL 3617907 (N.D. Cal. July 2, 2020). Accordingly, the court held Peter
Ni, Ningbo Sunny’s President, in civil contempt. Id. at *7. The court ordered Ni “to pay
Orion a total of $4,203,200.20, consisting of the $4,184,057.70 due under the Sanctions
Order and $19,142.50 in attorneys’ fees and costs.” Id. The court’s contempt order further
provided that “Ni’s obligation to pay Orion shall be purged upon Ningbo Sunny’s full
compliance with the Sanctions Order, including its payment of the same sum to Orion.”
Id.

 

3 In a separate order, the court “award[ed] monetary sanctions jointly against Ningbo

Sunny” and its then-counsel, based on counsel’s failure “to ensure that Ningbo Sunny fully
complies with Orion’s post-judgment document requests.” Optronic Techs., Inc. v. Ningbo
Sunny Elec. Co., No. 16-cv-06370-EJD-VKD, 2020 WL 2838806, at *7—8 (N.D. Cal. June
1, 2020).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 7of8 Page ID #:5921

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

In sum, the Court has a multitude of readily available tools that would allow the
Court to adequately safeguard plaintiffs’ ability to recover from defendants should
plaintiffs hypothetically prevail at trial. These include, but are not limited to, the Court’s
authority to: (1) require defendants to satisfy any judgment; (2) enjoin defendants from
transferring assets; (3) sanction defendants should they, in bad faith, frustrate plaintiffs’
hypothetical recovery; and (4) sanction defendants’ counsel should counsel fail to
adequately supervise defendants’ hypothetical post-trial obligations. To be clear, the Court
makes no determination as to whether plaintiffs are likely to prevail at trial; whether
defendants have been, are currently, or will engage in conduct that would frustrate
plaintiffs’ hypothetical recovery; or whether the Court may need to employ any or all of
these tools after trial. Instead, the Court simply observes that the availability of these tools
renders plaintiffs’ proposed additional claims—which plaintiffs acknowledge would serve
the sole function of protecting plaintiffs’ post-trial interests—superfluous at this late stage
of litigation. That is particularly true in light of the prejudice that defendants would likely
suffer were the Court to modify its scheduling order and allow plaintiffs to add their
proposed new claims and parties. See Robinson v. Twin Falls Highway Dist., 233 F.R.D.
670, 672 (D. Idaho 2006) (“Any prejudice to the opposing party can be an additional reason
to deny a motion” to modify a scheduling order pursuant to Rule 16(b)): see also Monterey
Bay Military Hous., LLC v. Pinnacle Monterey LLC, No. 14-cv-03953-BLF, 2015 WL
1737691, at *2 (N.D. Cal. Apr. 13, 2015) (denying Rule 15(d) motion for leave to file a
supplemental pleading “to introduce additional claims and allegations based on
[djefendants’ alleged fraudulent transfer of assets that occurred after the filing of this
lawsuit” where “[flact discovery is closed, save for limited clean up agreed to by the
parties” and less than four months remained until trial, explaining that “adding [fraudulent
transfer] claims at this stage in litigation would severely prejudice the existing
defendants.”’).

“District courts have broad discretion to manage discovery and to control the course
of litigation under Federal Rule of Civil Procedure 16.” Hunt v. Cty. of Orange, 672 F.3d
606, 616 (9th Cir. 2012) (internal citation and quotation marks omitted). In exercise of that
discretion, and because plaintiffs fail to establish the requisite good cause under Rule 16,
the Court declines to modify the scheduling order. For that reason, the Court does not
reach the question of whether plaintiffs’ proposed second amended complaint, which
would add additional claims and new parties, satisfies Rule 15. See Urrutia v. Chipotle
Mexican Grill, Inc., No. 2:16-cv-02065-BRO-MRW, 2017 WL 2901717, at *10 (C.D. Cal.
June 16, 2017) (“Here, the Court need not reach Plaintiff's arguments under the Rule 15
standard because Plaintiff has failed to show good cause under the Rule 16 inquiry.”).

 

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 8
Case 2:17-cv-08958-CAS-AFM Document 194 Filed 07/13/20 Page 8of8 Page ID #:5922

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:17-cv-08958-CAS(AFMx) Date July 13, 2020
Title MOSES CHOI ET AL. v. 8TH BRIDGE CAPITAL, INC. ET AL.

 

IV. CONCLUSION
For the foregoing reasons, the Court DENIES plaintiffs’ motion in its entirety.

IT IS SO ORDERED.

00 : 13
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 8
